DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive and/or moot in view of the updated rejection.
With regards to the 112a rejection Applicants argue that there is support provided via [0110] and [0111], Examiner notes the key elements of these paragraphs for this discussion are: [0110] “parameters for obtaining the recovery index may be discriminated into four generalizing parameters a, b, c, and d”, [0111] “acquire the generalizing parameters a, b, c, and d, based on the collected results.”  and [0113] “the generalizing parameters a, b, c, and d through testing or experimenting”. These portions state that based on testing or experimentation (gathered data) the parameters are determined without disclosing how they are actually determined from the data or what particular data is actually applied to get each of them.  Thus, this is not persuasive as stated in MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)". 
Applicants are arguing that it can be done without explaining how to achieve the claimed function without any specifics. The specification just says from the data we get parameters without the specifics of how. Applicants also point to the formula for the generalized parameters but that formula is not determining the parameters it is taking the determined parameters and applying them. The formula is relative with respect to the parameters. It is the generalizing/personalized parameters a, b, c, d, e and f which are not sufficiently disclosed. To the extent applicants are arguing that STrem, Sas, Sbs are sufficiently disclosed; the STrem, Sas, Sbs can be determined and are not the issue. For the above reasons this is not persuasive.
With regards to the 112b rejections the previous 112b rejections are withdrawn due to the amendment.
With regards to the 101 rejection Applicants arguments are not persuasive. As laid out in the rejection that the 101 rejection the elements are not integrated into a practical application. Furthermore, as recited in the rejection the “obtain” elements are pre-solution activity and the “presenting”/displaying is post solution activity. The calculating stress data is part of the mental concept and thus does not integrate the mental concept into a practical application. 
With regards to the prior art rejection Applicants arguments are moot in view of the updated rejection and/or not persuasive. With regards to Applicants (A) it is moot. 
With regards to Applicants (B) argument for Rich not being enabled is not persuasive. Applicants claim the gathering of REM data, the reference recites the continuous gathering of sleep data including REM data. Examiner also notes that Applicants state the Rich reference doesn’t say how the REM is monitored the reference recites how different stages of sleep are determined/tracked and that REM is one of the stages of sleep. Applicant is improperly reading [0276] and [0280] as independent from the rest of the disclosure wherein in view of the rest of the reference (including [0102]-[0103]) it’s clear how these elements are performed and thus Applicants argument is not persuasive. Examiner also notes that Applicants own spec recites determining sleep stages including REM in similar ways as those recited in Rich including using changes in HR or HRV. While the reference recites ways to determine sleep stages/REM Examiner notes the concept of how to determine REM is known, here are a few of the various references providing this in the prior art: Kinn (citation below); Beattie (Z Beattie et al 2017 Physiol. Meas. 38 1968) which uses HR sensor, motion sensor and classifier to classify and track sleep stages including REM; US 20180353125 which uses motion and HRV to determine REM sleep state, for example [0128]-[0130]; US 20160066859 which uses motion and physiological parameters (such as HR) to determine REM sleep state, for example [0235]-[0236].
If Applicants are arguing that the way they gather REM data distinguishes from how REM is disclosed in the reference Applicants should amend that way into the claims (For example, comparing HR or HRV to a threshold to determine REM in sleep is disclosed in ‘125 [0024]). Furthermore, Applicants apparent argument that the disclosure for Richards is not enabling for REM time frames is contrary to the 112a rejection of the present application is not persuasive. The 112a rejection is not an enablement rejection, put another way the 112a is not stating that what applicants are claiming can’t possibly be done; the issue is a written description issue that Applicants have not sufficiently disclosed for the written description requirement how the function is performed. 
With regards to Applicants (C) attacking the motivation of combining references with Yasuda because Yasuda is “not portable”, is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Yas reference is not provided for the sensors themselves; Examiner notes that Applicants appear to acknowledge both the Rich and Kinn reference recite the claimed sensors on a wearable. The Yas reference recites gathering sleep data including before falling asleep and after waking up to determine recovery based on the sleep period, which provides the information to the user and as taught in Kinn reference such determinations are used to apply suggestion for further improvement. Thus even though Yas may have the sensors in different form that does not inhibit the relied upon teachings and advantages of those teachings from being applied to Rich in view of Kinn and there is a teaching, suggestion, or motivation for combining Yas with the elements of Rich and Kinn. 
To the extent the argument is non-analogous argument the Yas reference is both directed to the same field of endeavor as the current Application, ie medical device/analysis of gathering sleep related data and analyzing the data to determine recovery, and related to the problem to be solved determining a user’s recovery based on sleep.
The remaining discussion relies on the elements discussed above and are not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
The specification recites parameters, determining “generalized” and “personalized” parameters, and to determine those parameters in order to “calculate” the recovery index based on the generalized/personalized parameters but the specification doesn’t disclose how the generalized/personalized are determined. For example, in [0111] it recites “obtain the generalizing parameters a, b, c, and d in [Formula 1] through testing based on the factors” and [0113] recites “According to an embodiment, the processor 120 can obtain the generalizing parameters a, b, c, and d through testing or experimenting”. The specification recites a functional intent, to determine/set parameters, without disclosing how the intent is achieved.

Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 14 recite “based on the motion data and the biometric data, determine whether a state the user is an active state . . . or a stable state,”. However reviewing the specification neither the active state nor the stable state are recited as being determined based on both the motion data and the biometric data. For example see [0102] reciting “For example, if the heart rate of the user has increased in comparison to some baseline, the processor 120 can determine that the user is in an active state. Further, it is also possible to determine whether the user is moving (e.g., walking or running) based on the heart rate.” This does not require motion data it’s merely using the heart rate (HR) data. The claims depending from claims 1 and 12 share this issue and are rejected.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 14 each recite “a biosensor” to gather biometric data or simply “biometric data” which is used to make the determinations however the specification only provides support for heart rate sensor/heart rate data being used which in view of MPEP 2163(II)(A)(3)(a)(ii) does not provide sufficient disclosure as it is does not represent a representative number species to satisfy a sufficient description. The MPEP definition of a “[a] "representative number of species" means that the species which are adequately described are representative of the entire genus”. A wearable heart rate sensor (either PPG or electrode based) appears to be the only species disclosed for gathering data and/or heart rate data is the only data disclosed to make the claimed determinations. While the claims recite the genus of a “biosensor” (biometric data) which is extremely broad encompassing a variety of sensor modalities including analyte sensing from a blood draw, neural sensors, etc. Thus the specification does not provide support for enough species to fulfill the written description for the breadth of the genus term “biosensor” or “biometric data”. While this is a written description rejection, Examiner is unsure if some of the sensors within the breadth of the term “biosensor” are capable of even providing data which can make some of the claimed determinations. In view of this discussion Examiner would recommend amending the claim to recite “heart rate sensor” instead of the “biosensor”. The claims depending from claims 1, 12 and 14 share this issue and are rejected.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 14 recite “based on the motion data and the biometric data, determine whether a state the user is an . . .  a static stable state . . .  or a stable state”, however it is unclear how these would be distinguished as several of them overlap in scope. Based on the discussion in [0102]-[0103] if a user meets the requirements for a “static stable state” they also meet the requirements for a “stable state”. For the above reasons this causes a lack of clarity and the claims are indefinite. The claims depending from these claims share this issue and are also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, setting parameters and calculating a recovery index and displaying an output (claims 4-9 and 17-19 also recite calculating a fundamental index).
The limitations of set/setting “parameters”, determining stress data and calculating an index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a person with a look up table and gathered data can apply the data to a look a up table to get a reference value (the reference value is a user state which is defined based on the measurements no motion and constant HR = x state; motion and constant HR = y state, etc. each of these whether there is motion or changes in HR would be visible set of motion and HR data respectively in the gathered pre-solution data), comparing the reference value to a measured value to get a difference (i.e. stress data), the user setting parameters and then calculating an index, which in the context of this claim encompasses the user manually using pen a paper choosing parameters, applying the data to the equation to calculate an index (i.e. plugging in values). Examiner notes applicants Formula 1 (between [0109] and [0110]) is what applicants provide for the calculation of the index and is merely applying basic mathematical concepts of addition and multiplication which one could perform using a pen and paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to addition, subtraction, multiplication, division and/or averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and displaying. The limitations of sensors “obtaining” data is pre-solution activity of mere data gathering, and the “displaying” is merely post solution activity of displaying a calculation. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR), communication and processor/memory (or separate processing): (1) Rich see recitations below; (2) Bres see recitations below including [0041], [0043]; (3) US 20110112418 to Field et al. see 12 Fig 1, Fig 12a-12b, [0064]; (4) US 20150351690 to Toth et al. see [0062], [0233], Fig. 6; (5) US 20040015058 to Besson et al., see Fig 1-2f, [0039]; (6) US 20180353125, for example [0128]-[0130]; (7) US 20160066859, for example [0235]-[0236]; (8) Kinn see recitations below. 
Therefore, the claims considered in combination/as a whole are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 10-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (Peter Richards et al., US 20140288435) hereinafter Rich in view of Kinnunen (Hannu Kinnunen et al., US 20180042540) hereinafter Kinn in further view of Yasuda (Terukuni Yasuda et al., JP 2016218563) hereinafter Yas and Yu (Sean Yu et al., US 20180116607) Yu.
Regarding claim 1, an interpretation Rich discloses an electronic device comprising: 
a display ([0080], [0243]-[0244], Fig. 1); 
a communication circuitry ([0080] including “wireless transceiver which may communicate with a client and/or server.”, Fig. 1); 
a motion sensor ([0081], [0085] see also [0082]-[0084]); 
a biosensor ([0081], [0085] see also [0082]-[0084]);
at least one processor operationally connected with the display, the communication circuitry, the motion sensor, and the biosensor ([0080], [0085], Fig. 1); and 
at least one memory operationally connected with the at least one processor ([0080], Fig. 1), wherein the at least one memory stores instructions that, when executed by the at least one processor, cause the at least one processor ([0078]) to: 
obtain motion data of a user using the motion sensor ([0081], [0085], [0101] see also [0082]-[0084]); 
obtain biometric data of the user using the biosensor ([0081], [0085], [0101] see also [0082]-[0084]);
obtain Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.” See also [0101], [0103], [0274]; HRV data is recited as one of one or more parameters representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103], [0276]), 
display, via the display, information about the diagnostic values on the display ([0243]-[0244] see also [0105]).
wherein, to determine the first stress data and/or the second stress data, the at least one memory stores further instructions that, when executed by the at least one processor, cause the at least one processor to ([0078], [0080], [0085], [0102] see also [0100]-[0101], [0103], [0274]): 

An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and outputting to a display guide information to recover from stress based on the calculated recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teach gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073], [0181]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measurements before and after sleep and using the change in order to determine recovery), outputting to a display guide information to recover from stress based on the calculated recovery index (Kinn [0095]-[0097] see also [0065], [0172], [0174] [0177]; the portions making suggestions for improving the score which represents physical and mental recovery from stress). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003], Yas Pg. 3 Para 3) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

An interpretation of Rich may not explicitly disclose based on the motion data and the biometric data, determine whether a state the user is an active state, a static stable state, a static unstable state, or a stable state, determine a difference between the biometric data and reference values corresponding to the state of the user, and determine the first stress data and/or the second stress data based on the difference between the biometric data and the reference values.
However, in the same field of endeavor (medical devices), Yu teaches based on the motion data and the biometric data, determine whether a state the user is an active state, a static stable state, a static unstable state, or a stable state ([0023] including “The memory device may also store a table or algorithm providing correlations between of physiological data or user characteristics and a physiological response, such as a stress intensity level . . . correlations between physiological characteristics, such as a heart-rate (HR), a heart-rate variability (HRV), and a blood pressure, and a physiological response (e.g., a stress intensity level . . . the table may also provide correlations between fitness characteristics, such as activity information (e.g., motion data)”, [0055], [0074] see also  [0024], [0051], [0068]-[0069]; With regards to the states see the 112b. Also reading the claims in view of the Spec the states are based on motion and/or heart rate (HR)/heart rate variability (HRV) (see [0102]-[0105]) to determine state related reference value. This is the same as applying one or more measured parameters (i.e. elements that define a state), including motion and HR, as recited in Yu to a look up table or algorithm and receiving a reference value based on the measured parameters), 
determine a difference between the biometric data and reference values corresponding to the state of the user ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0036], [0055] see also [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (ie the difference between the current parameter and the reference value) relative to the reference value for the parameter), and 
determine the first stress data and/or the second stress data based on the difference between the biometric data and the reference values ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0030], [0036], [0055] see also [0070], [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (ie the difference between the current parameter and the reference value) relative to the reference value for the parameter).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stress determination using one or more parameters of Rich to include plugging measured parameters into an algorithm or look up table to get correlated values to use to compare to a parameter to determine a stress intensity as recited in Yu because the sensing and analyses as recited by Yu monitors during daily life without interfering and makes determinations with regards to the stress levels to enable the user to make timely measures ([0003], [0024]). 

Regarding claim 2, an interpretation of Rich further discloses wherein the instructions further cause the at least one processor to: determine a falling-asleep time and a wake-up time of the user, based on the motion data obtained by the motion sensor ([0102] see also [0100]-[0101], [0103]), obtain a Heart Rate (HR) and/or a Heart Rate Variation (HRV) of the user, based on the biometric data obtained by the biosensor ([0081], [0085], [0100] see also [0082]-[0084], [0101]-[0103]), and obtain the REM sleep time periods ([0102]-[0103] see also [0100]-[0101]), the first stress data, and/or the second stress data ([0100], [0102] See also [0101], [0103], [0276]), based on the wake-up time and the HR and/or HRV of the user ([0100], [0102] See also [0101], [0103], [0276]).  
Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003], Yas Pg. 3 Para 3) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

Regarding claim 10, an interpretation of Rich discloses the above in claim 1 and further discloses outputting information using an audio or haptic circuitry ([0248]-[0250]). An interpretation of Rich may not explicitly to output information on the calculated recovery index.  
However, in the same field of endeavor (medical devices), Kinn teaches outputting information about the recovery index (Kinn [0096]-[0097] see also [0172], [0177]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]).

Regarding claim 11, an interpretation of Rich discloses the above in claim 1 including a display for outputting information. An interpretation of Rich may not explicitly disclose to output that the recovery index is low, when the calculated recovery index is smaller than a preset value.  
However, in the same field of endeavor (medical devices), Kinn teaches to output that the recovery index is low, when the calculated recovery index is smaller than a preset value ([0095], [0117], [0172]; When the readiness score is low user is told and given guidance).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and display of Rich to include the outputting of a low recovery when the recovery is smaller than a preset value in order to advise the user on how to improve the score ([0095]).

Regarding claim 12, an interpretation of Rich discloses a system comprising: 
a sensing device ([0080]-[0081], [0104]); and 
a processing device ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device includes a motion sensor ([0081], [0085] see also [0082]-[0084]) configured to obtain motion data of a user ([0081], [0085], [0101] see also [0082]-[0084]), a biosensor ([0081], [0085] see also [0082]-[0084]) configured to obtain biometric data  of the user ([0081], [0085], [0101] see also [0082]-[0084]), and a first communication circuitry configured to perform communication with the processing device ([0080], Fig. 1), 
wherein the processing device includes a second communication circuitry configured to perform communication with the sensing device ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), at least one processor operationally connected with the second communication circuitry ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), and at least one memory operationally connected with the at least one processor ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device and the processing device are implemented as different pieces of hardware ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device transmits the motion data and the biometric data to the processing device through the first communication circuitry ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), and 
wherein the at least one memory of the processing device stores instructions that, when executed by the at least one processor, cause the at least one processor to ([0104], [0281] see also [0273]-[0274], [0282]-[0284]): 
obtain Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0104] including “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.”, [0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.”, [0104] including “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.” See also [0101], [0103]; HRV data is recited as data representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103]-[0104], [0276]), 
display information about the diagnostics on a display of the processing device ([0105], [0282] see also [0104], [0273]-[0274], [0281], [0283]-[0284]), 
wherein, to determine the first stress data and/or the second stress data, the at least one memory stores further instructions that, when executed by the at least one processor, cause the at least one processor to ([0078], [0080], [0085], [0102] see also [0100]-[0101], [0103], [0274]): 

An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and outputting to a display guide information to recover from stress based on the calculated recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measurements before and after sleep and using the change in order to determine recovery), outputting to a display guide information to recover from stress based on the calculated recovery index (Kinn [0095]-[0097] see also [0065], [0172], [0174] [0177]; the portions making suggestions for improving the score which represents physical and mental recovery from stress).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003], Yas Pg. 3 Para 3) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

An interpretation of Rich may not explicitly disclose based on the motion data and the biometric data, determine whether a state the user is an active state, a static stable state, a static unstable state, or a stable state, determine a difference between the biometric data and reference values corresponding to the state of the user, and determine the first stress data and/or the second stress data based on the difference between the biometric data and the reference values.
However, in the same field of endeavor (medical devices), Yu teaches based on the motion data and the biometric data, determine whether a state the user is an active state, a static stable state, a static unstable state, or a stable state ([0023] including “The memory device may also store a table or algorithm providing correlations between of physiological data or user characteristics and a physiological response, such as a stress intensity level . . . correlations between physiological characteristics, such as a heart-rate (HR), a heart-rate variability (HRV), and a blood pressure, and a physiological response (e.g., a stress intensity level . . . the table may also provide correlations between fitness characteristics, such as activity information (e.g., motion data)”, [0055], [0074] see also  [0024], [0051], [0068]-[0069]; With regards to the states see the 112b. Also reading the claims in view of the Spec the states are based on motion and/or heart rate (HR)/heart rate variability (HRV) (see [0102]-[0105]) to determine state related reference value. This is the same as applying one or more measured parameters (ie elements that define a state), including motion and HR, as recited in Yu to a look up table or algorithm and receiving a reference value based on the measured parameters), 
determine a difference between the biometric data and reference values corresponding to the state of the user ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0036], [0055] see also [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (ie the difference between the current parameter and the reference value) relative to the reference value for the parameter), and 
determine the first stress data and/or the second stress data based on the difference between the biometric data and the reference values ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0030], [0036], [0055] see also [0070], [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (ie the difference between the current parameter and the reference value) relative to the reference value for the parameter).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stress determination using one or more parameters of Rich to include plugging measured parameters into an algorithm or look up table to get correlated values to use to compare to a parameter to determine a stress intensity as recited in Yu because the sensing and analyses as recited by Yu monitors during daily life without interfering and makes determinations with regards to the stress levels to enable the user to make timely measures ([0003], [0024]). 

 Regarding claim 13, an interpretation of Rich further discloses wherein the sensing device is a patch type or a band type ([0079]-[0080], [0239], [0241]).  

 Regarding claim 14, an interpretation of Rich discloses a method of operating an electronic device, the method comprising: 
obtaining motion data of a user ([0081], [0085], [0101] see also [0082]-[0084]); 
obtaining biometric data of the user ([0081], [0085], [0101] see also [0082]-[0084]); 
obtaining Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.” See also [0101], [0103]; HRV data is recited as data representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103], [0276]); 
display information about the calculated diagnostic values ([0243]-[0244] see also [0105]), 
wherein, to determine the first stress data and/or the second stress data, the method further comprises ([0078], [0080], [0085], [0102] see also [0100]-[0101], [0103], [0274]).

An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and display guide information to recover from stress based on the calculated recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measurements before and after sleep and using the change in order to determine recovery), and display guide information to recover from stress based on the calculated recovery index (Kinn [0095]-[0097] see also [0065], [0172], [0174] [0177]; the portions making suggestions for improving the score which represents physical and mental recovery from stress).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003], Yas Pg. 3 Para 3) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

An interpretation of Rich may not explicitly disclose based on the motion data and the biometric data, determining whether a state the user is an active state, a static stable state, a static unstable state, or a stable state, determining a difference between the biometric data and reference values corresponding to the state of the user, and determining the first stress data and/or the second stress data based on the difference between the biometric data and the reference values.
However, in the same field of endeavor (medical devices), Yu teaches based on the motion data and the biometric data, determining whether a state the user is an active state, a static stable state, a static unstable state, or a stable state ([0023] including “The memory device may also store a table or algorithm providing correlations between of physiological data or user characteristics and a physiological response, such as a stress intensity level . . . correlations between physiological characteristics, such as a heart-rate (HR), a heart-rate variability (HRV), and a blood pressure, and a physiological response (e.g., a stress intensity level . . . the table may also provide correlations between fitness characteristics, such as activity information (e.g., motion data)”, [0055], [0074] see also  [0024], [0051], [0068]-[0069]; With regards to the states see the 112b. Also reading the claims in view of the Spec the states are based on motion and/or heart rate (HR)/heart rate variability (HRV) (see [0102]-[0105]) to determine state related reference value. This is the same as applying one or more measured parameters (ie elements that define a state), including motion and HR, as recited in Yu to a look up table or algorithm and receiving a reference value based on the measured parameters), 
determining a difference between the biometric data and reference values corresponding to the state of the user ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0036], [0055] see also [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (i.e. the difference between the current parameter and the reference value) relative to the reference value for the parameter), and 
determining the first stress data and/or the second stress data based on the difference between the biometric data and the reference values ([0023], [0024] including “For example, a heart-rate-variability (HRV) that is high, based on the correlations stored in the memory device, may be indicative of a lower stress level.”, [0028], [0030], [0036], [0055] see also [0070], [0095]-[0096]; The reference recites gathering a reference value from a table or the output of an algorithm based on one or more  physiological data and/or user characteristics as inputs (such as heart rate, HRV, motion etc.). It further recites comparing the reference value to a current physiological input to determine a stress intensity based on whether the current value for a parameter (such as physiological reading for example HRV) is high/low (ie the difference between the current parameter and the reference value) relative to the reference value for the parameter).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stress determination using one or more parameters of Rich to include plugging measured parameters into an algorithm or look up table to get correlated values to use to compare to a parameter to determine a stress intensity as recited in Yu because the sensing and analyses as recited by Yu monitors during daily life without interfering and makes determinations with regards to the stress levels to enable the user to make timely measures ([0003], [0024]). 

Regarding claim 20, an interpretation of Rich discloses the above in claim 14 a display for outputting information. An interpretation of Rich may not explicitly disclose to output that the recovery index is low, when the calculated recovery index is smaller than a preset value.  
However, in the same field of endeavor (medical devices), Kinn teaches to output that the recovery index is low, when the calculated recovery index is smaller than a preset value ([0095], [0117], [0172]; When the readiness score is low user is told and given guidance).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and display of Rich to include the outputting of a low recovery when the recovery is smaller than a preset value in order to advise the user on how to improve the score ([0095]).

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas, Yu and Breslow (Emily Breslow et al., US 20160374567) hereinafter Bres.
 Regarding claim 3, an interpretation of the modified Rich discloses the above in claim 2 including measuring a stress value before falling asleep and after waking up. An interpretation of Rich may not explicitly disclose to use an average value of for the respective first and second values.  
However, in the same field of endeavor (medical devices), Bres teaches to use an average value of for the respective first and second values ([0251], [0255] including “In another aspect, an average heart rate variability or similar metric may be determined for any number of discrete measurements within a window around the time of interest.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and displaying of the modified Rich to include using average values for the recited value as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; such as using raw, processed, or an average of values each of which presents a reasonable expectation of success for the application of analysis.

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas and Yu or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas, Yu and Bres.
Regarding claim 15, an interpretation of Rich further discloses determining a falling-asleep time and a wake-up time of the user, based on the motion data ([0111]-[0112], [0122]-[0123], [0125]-[0126], [0131]; Accelerometer and/or gyroscope. Examiner notes using motion sensing to determine sleep onset/wake transitions is generally known see at least Bres [0123], [0163] and US 20160220198 Table 2); 
obtaining a Heart Rate (HR) and a Heart Rate Variation (HRV) of the user, based on the biometric data ([0109], [0111]-[0112], [0116]-[0117]; Heart rate sensor, temperature etc.); and 
obtaining the REM sleep time periods, the first stress data, and/or the second stress data, based on the falling-asleep time, the wake-up time, and the HR and/or the HRV of the user ([0065]-[0066], [0190], [0246], [0249]; Examiner notes that HRV is recited as “a physiological measure of stress”).  

In the alternative, an interpretation of Rich may not explicitly disclose obtaining REM and stress data before and after sleep periods; obtaining REM time periods using the motion sensor and/or a HR/HRV measurement. 
However, in the same field of endeavor (medical devices), Bres teaches obtaining REM and stress data before and after sleep periods ([0065]-[0066], [0190], [0249]; Recites continuous data gathering including during, before and after a sleep period by both biosensor and motion sensors); obtaining REM time periods using the motion sensor and/or the biosensor ([0249]; Examiner notes using motion and/or a biosensor to determine REM time periods is well known in the art as evidenced by US 20140221850 see [0151]). Bres recites gathering biosensor and/or the motion sensor data from a wearable for the purpose of deriving various secondary readings, including HRV/stress measurements and REM periods, continuously for diagnostic purposes.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Rich to include the elements recited Bres including obtaining data continuously, including before and after sleep periods, and determining REM time periods using motion and/or a biosensor because it provides a continuous monitoring in order to determine the well-being of the user which can be displayed to the user to provide assist the user in their health management using a wearable which is comfortable allowing for continuous wearability ([0041],[0043]). Furthermore, combing the continuous measurements and REM determinations as recited in Bres with the device and recovery determination elements of Rich is merely combining prior art elements according to known methods to yield predictable results; ie a sleep recovery determination.

Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas, Yu and Bres.
Regarding claim 16, an interpretation of the modified Rich discloses the above in claim 15 including measuring a stress value before falling asleep and after waking up. An interpretation of Rich may not explicitly disclose to use an average value of for the respective first and second values.  
However, in the same field of endeavor (medical devices), Bres teaches to use an average value of for the respective first and second values ([0251], [0255] including “In another aspect, an average heart rate variability or similar metric may be determined for any number of discrete measurements within a window around the time of interest.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and displaying of the modified Rich to include using average values for the recited value as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; such as using raw, processed, or an average of values each of which presents a reasonable expectation of success for the application of analysis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150148691 see Fig 1b-1c; Normalization (statistics), https://en.wikipedia.org/w/index.php?title=Normalization_(statistics)&oldid=606383487, 4/29/2014 – see 0-1 normalization how to restrict the dataset between two numbers of a range; Z Beattie et al 2017 Physiol. Meas. 38 1968; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	12 September 2022